Exhibit 10-2 REMOTEMDX, INC. EXCHANGE AGREEMENT This Exchange Agreement (the “Agreement”) is entered into as of November , 2009 by and between RemoteMDx, Inc., a Utah corporation (the “Company”), and Tennenhaus (“Debt Holder”). R E C I T A L S A.The Company, through its Board of Directors, has decided to authorize and issue a new series of stock to be designated Series D Convertible Preferred Stock of the Company (“Series D Convertible Preferred Stock”). B.The Company, through its Board of Directors, has decided to offer the Debt Holder the right to exchange and convert each $1,000 of the outstanding debt of the Company held by Debt Holder (hereinafter, the “Obligations”) for one (1)whole share of Series D Convertible Preferred Stock. C.The rights of the Series D Convertible Preferred Stock shall be as set forth in the Certificate of Designation of the Relative Rights and Preferences of the Series D Convertible Preferred Stock of the Company (the “Designation”). NOW THEREFORE, in consideration of the foregoing and the mutual promises herein contained, the parties agree as follows: A G R E E M E N T 1.Exchange of Obligations for Series D Convertible Preferred Stock. Subject to the terms and conditions hereof, Debt Holder and the Company hereby exchange all Obligations held by the Debt Holder as follows: (i)for each $1,000 owed under such Obligations, including accrued and unpaid interest through the date of conversion and exchange, one (1)whole share of Series D Convertible Preferred Stock and (ii)cash for the balance of such Obligations remaining after conversion under (i). Fractional shares of the Series D Convertible Preferred Stock shall not be issued.This Agreement shall only become effective and accepted by the Company at such time as the Company has sold shares of the Series D Convertible Preferred Stock for aggregate proceeds of a minimum of 2.Closing.Upon (a) acceptance and execution of this Agreement by the Company, and (b) surrender of all instruments evidencing the Obligations marked “Paid in Full” or otherwise evidencing the cancellation and satisfaction thereof, the Company shall issue to the Debt Holder that number of shares of Series D Convertible Preferred Stock indicated opposite the Debt Holder’s name on the attached Exhibit A. 3.Representations and Warranties of the Company. The Company represents and warrants to the Debt Holder that (a)the shares of Series D Convertible Preferred Stock have been duly authorized and validly issued and are fully paid and non-assessable, and (b)this Agreement has been duly authorized, executed and delivered by the Company, and this Agreement constitutes the valid and legally binding obligation of the Company. 1 4.Investment Representations. 4.1This Agreement is made in reliance upon the Debt Holder’s representation to the Company, which by acceptance hereof the Debt Holder hereby confirms, that the shares of Series D Convertible Preferred Stock to be received by the Debt Holder will be acquired for investment for the own account of the Debt Holder, not as a nominee or agent, and not with a view to the sale or distribution of any part thereof, and that the Debt Holder has no present intention of selling, granting participation in, or otherwise distributing the same, but subject nevertheless to any requirement of law that the disposition of the property of the Debt Holder shall at all times be within the control of the Debt Holder. 4.2The Debt Holder understands that the Series D Convertible Preferred Stock is not registered under the Securities Act of 1933, as amended (the “Securities Act”), on the basis that the sale provided for in this Agreement and the issuance of securities hereunder is exempt from registration under the Securities Act pursuant to Section4(2) and 3(a)(9) thereof, and that the Company’s reliance on such exemption is predicated on the Debt Holder’s representations set forth herein. The Debt Holder realizes that the basis for the exemption may not be present if, notwithstanding such representations, the Debt Holder has in mind merely acquiring shares of the Series D Convertible Preferred Stock for a fixed or determinable period in the future, or for a market rise, or for sale if the market does not rise. The Debt Holder does not have any such intention. 4.3The Debt Holder understands that the Series D Convertible Preferred Stock may not be sold, transferred, or otherwise disposed of without registration under the Securities Act or an exemption therefrom, and that in the absence of an effective registration statement covering the Series D Convertible Preferred Stock or an available exemption from registration under the Securities Act, the Series D Convertible Preferred Stock must be held indefinitely. In particular, the Debt Holder is aware that the Stock may not be sold pursuant to Rule144 (“Rule 144”) promulgated under the Securities Act unless all of the conditions of Rule 144 are met. Among the conditions for use of Rule144 is the availability of current information to the public about the Company. 4.4The Debt Holder either (A)is an “accredited investor” within the meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D, as presently in effect, or (B)(i)certifies that such Debt Holder is not a “U.S. person” within the meaning of SEC Rule 902 of Regulation S, as presently in effect, and that such Debt Holder is not acquiring the Series D Convertible Preferred Stock for the account or benefit of any such U.S. person, (ii)agrees to resell the Series D Convertible Preferred Stock only in accordance with the provisions of such Regulation S, pursuant to registration under the Securities Act, or pursuant to an available exemption from registration and agrees not to engage in hedging transactions with regard to the Series D Convertible Preferred Stock unless in compliance with the Securities Act, (iii)agrees that any certificates for any securities issued to such Debt Holder shall contain a legend to the effect that transfer is prohibited except in accordance with the provisions of such Regulation S, pursuant to registration under the Securities Act or pursuant to an available exemption from registration and that hedging transactions involving such Series D Convertible Preferred Stock may not be conducted unless in compliance with the Securities Act, (iv)agrees that the Company is hereby required to refuse to register any transfer of any securities issued to such Debt Holder not made in accordance with the provisions of such Regulation S, pursuant to registration under the Securities Act, or pursuant to an available exemption from registration. 2 5.Miscellaneous 5.1Counterparts Signature; Facsimile Delivery. This Agreement may be executed in any number of counterparts and delivered by facsimile, each of which shall be deemed an original but all of which together shall constitute one and the same instrument. 5.2Additional Documents.
